


AGREEMENT AND PLAN OF REORGANIZATION




This Agreement and Plan of Reorganization, is made and entered into as of May
17, 2016, (this “Agreement”) by and among Nexus BioPharma, Inc., a Nevada
corporation (“Nexus”), with its principal executive office located at 2911 Park
Avenue, Pasay City, Metro Manila, Philippines, and Nexus BioPharma Corporation,
a Delaware corporation (“NBPC”), with its principal executive offices located at
8 Hillside Ave., Montclair, New Jersey 07042, and  Nexus Acquisition Corp., a
Delaware corporation and wholly owned subsidiary of Nexus with its office
located at 2911 Park Avenue, Pasay City, Metro Manila, Philippines (“Acquisition
Corp”). For purposes of this Agreement, Nexus, NBPC, and Acquisition Corp. are
sometimes collectively referred to as the “Parties” and individually as a
“Party.”




RECITALS




WHEREAS, the Board of Directors of each of Acquisition Corp., Nexus and NBPC
have each determined that it is fair to and in the best interests of their
respective corporations and stockholders for Acquisition Corp. to be merged with
and into NBPC (the “Merger”) upon the terms and subject to the conditions set
forth herein;




WHEREAS, the Board of Directors of Nexus has approved the Merger in accordance
with the Nevada Revised Statutes (“NRS”) and the Board of Directors of each of
Acquisition Corp. and NBPC have approved the Merger in accordance with the
General Corporation Law of the State of Delaware (the “DGCL”) and upon the terms
and subject to the conditions set forth herein and in the Delaware Certificate
of Merger (the “Certificate of Merger”), attached hereto as Exhibit A;




WHEREAS, the Board of Directors of NBPC have recommended that the stockholders
of NBPC approve this Agreement, the Articles of Merger, and the transactions
contemplated and described hereby and thereby, including, without limitation,
the Merger, and Nexus, as the sole stockholder of Acquisition Corp., has
approved by written consent pursuant to the NRS and the DGCL, as applicable,
this Agreement, the Certificate of Merger and the transactions contemplated and
described hereby and thereby, including, without limitation, the Merger; and




WHEREAS, the parties hereto intend that the Merger contemplated herein shall
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section
368(a)(2)(E) of the Code.




WHEREAS, the Parities agree that the foregoing Recitals are true and correct and
are hereby incorporated into the Agreement by this reference; and,




NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:




ARTICLE I

 

THE MERGER

 

Section 1.1 

Merger. Subject to the terms and conditions of this Agreement and the
Certificate of Merger, Acquisition Corp. shall be merged with and into NBPC in
accordance with Section 253 of the DCL. At the Effective Time (as defined
below), the separate legal existence of Acquisition Corp. shall cease, and NBPC
shall be the surviving company in the Merger (sometimes hereinafter referred to
as the “Surviving Company”) and shall continue its corporate existence under the
laws of the State of Delaware under the name “Nexus Biopharma Corporation”

  

Section 1.2

Effective Time. The Merger shall become effective upon the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware in
accordance with Section 253 of the DCL. The time at which the Merger shall
become effective as aforesaid is referred to hereinafter as the “Effective
Time.”




Section 1.3.

Closing and Actions at Closing. The closing of the Merger (the “Closing”) shall
occur concurrently with the Effective Time (the “Closing Date”). The Closing
shall take place remotely via the exchange of documents and signatures at such
time and date as the parties hereto shall agree orally or in writing (the
“Closing Date”). At the Effective Time, all actions to be taken at the Closing
shall be deemed to be taken simultaneously.





--------------------------------------------------------------------------------




Section 1.4

Certificate of Incorporation, By-Laws, Directors and Officers.




A.

The Certificate of Incorporation of NBPC, as in effect immediately prior to the
Effective Time, as amended by the Certificate of Merger, shall be the
Certificate of Incorporation of the Surviving Company from and after the
Effective Time until amended in accordance with applicable law and such Articles
of Incorporation.




B.

The By-Laws of NBPC, as in effect immediately prior to the Effective Time, shall
be the By-Laws of the Surviving Company from and after the Effective Time until
amended in accordance with applicable law, the Certificate of Incorporation of
the Surviving Company and such By-Laws.




C.

The directors and officers listed in Exhibit B hereto shall be the directors and
officers of the Surviving Company and Nexus, and each shall hold his or her
respective office or offices from and after the Effective Time until his
successor shall have been elected and shall have qualified in accordance with
applicable law, or as otherwise provided in the Articles of Incorporation or
By-Laws of the Surviving Company or the Articles of Incorporation or By-Laws of
Nexus, as the case may be.




Section 1.5.

Assets and Liabilities. At the Effective Time, the Surviving Company shall
possess all the rights, privileges, powers and franchises of a public as well as
of a private nature, and be subject to all the restrictions, disabilities and
duties of each of Acquisition Corp. and NBPC (collectively, the “Constituent
Corporations”); and all the rights, privileges, powers and franchises of each of
the Constituent Corporations, and all property, real, personal and mixed, and
all debts due to any of the Constituent Corporations on whatever account, as
well as all other things in action or belonging to each of the Constituent
Corporations, shall be vested in the Surviving Company; and all property,
rights, privileges, powers and franchises, and all and every other interest
shall be thereafter as effectively the property of the Surviving Company as they
were of the several and respective Constituent Corporations, and the title to
any real estate vested by deed or otherwise in either of such Constituent
Corporations shall not revert or be in any way impaired by the Merger; but all
rights of creditors and all liens upon any property of any of the Constituent
Corporations shall be preserved unimpaired, and all debts, liabilities and
duties of the Constituent Corporations shall thenceforth attach to the Surviving
Company, and may be enforced against it to the same extent as if said debts,
liabilities and duties had been incurred or contracted by it.




Section 1.6.

Manner and Basis of Converting Shares.




A.

At the Effective Time:




(i)  each share of common stock, par value $0.001 per share, of Acquisition
Corp. that shall be outstanding immediately prior to the Effective Time shall,
by virtue of the Merger and without any action on the part of the holder
thereof, be converted into the right to receive one share of common stock, par
value $0.001 per share of the Surviving Company, so that at the Effective Time,
Nexus shall be the holder of all of the issued and outstanding shares of the
Surviving Company;




(ii)  each share of common stock, par value $0.00001 per share of NBPC (the
“NBPC Common Stock”) beneficially owned by the stockholders of NBPC listed
on Schedule 1.06(A)(ii) (the “NBPC Stockholders”), shall, by virtue of the
Merger and without any action on the part of the holders thereof, be converted
into the right to receive 5.271  shares of common stock, par value $0.001 per
share, of Nexus (the “Nexus Common Stock”); and




(iii)  the NBPC Stockholders shall receive convertible promissory notes
corresponding to their proportional ownership interest of NBPC Common Stock
which shall be convertible into newly created and designated shares of preferred
stock of Nexus (“the Nexus Preferred Shares”). The Nexus Preferred Shares shall
be convertible into 35,000,000 shares of Nexus Common Stock, upon the terms and
conditions set forth in the form of Convertible Promissory Note (the “Nexus
Notes”), attached hereto as Exhibit C.




B.

After the Effective Time, there shall be no further registration of transfers on
the stock transfer books of the Surviving Company of the shares of Company
Common Stock that were outstanding immediately prior to the Effective Time.




C.

The Nexus Shares to be issued by Nexus pursuant to this Agreement have not been
registered and are being issued pursuant to a specific exemption under the
Securities Act, as well as under certain state securities laws for transactions
by an issuer not involving any public offering or in reliance on limited federal
preemption from such state securities registration laws, based on the
suitability and investment representations made by the NBPC Shareholders to
Nexus.  The Nexus Shares to be issued pursuant to this Agreement must be held
and may not be sold, transferred, or otherwise disposed of, unless such
securities are subsequently registered under the Securities Act or an exemption
from such registration is available. Additionally, the NBPC Shareholders
acknowledge that the certificates representing the Nexus Shares issued pursuant
to this Agreement will bear a legend in substantially the following form:





2




--------------------------------------------------------------------------------




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.




Section 1.7

Share Exchange Procedure.  




A.

Promptly after the Effective Time and upon (i) surrender of a certificate or
certificates representing NBPC Common Stock that were outstanding immediately
prior to the Effective Time or an affidavit and indemnification in form
reasonably acceptable to counsel for Nexus stating that such Stockholder has
lost its certificate or certificates or that such have been destroyed and (ii)
delivery of a Letter of Transmittal (as described in this Section 1.7 hereof),
Nexus shall issue to each record holder of Company Common Stock surrendering
such certificate, certificates or affidavit and Letter of Transmittal, a
certificate or certificates registered in the name of such Stockholder
representing the number of shares of Nexus Common Stock and a Nexus Note that
such Stockholder shall be entitled to receive as set forth in Sections
1.06(A)(ii) hereof. Until the certificate, certificates or affidavit is or are
surrendered together with the Letter of Transmittal as contemplated by this
Section 1.7, each certificate or affidavit that immediately prior to the
Effective Time represented any outstanding NBPC Common Stock shall be deemed at
and after the Effective Time to represent only the right to receive upon
surrender as aforesaid the Nexus Common Stock and Nexus Note specified
in Schedule 1.06(A)(ii) for the holder thereof or to perfect any rights of
appraisal that such holder may have pursuant to the applicable provisions of the
DCL.




B.

Promptly after the Effective Time, Nexus shall cause to be mailed to each holder
of record of NBPC Common Stock and any other applicable interests that were
converted pursuant to this Section 1.7 into the right to receive Nexus Common
Stock or other interest in Nexus,  a letter of transmittal (“Letter
of Transmittal”) that shall contain additional representations, warranties and
covenants of such interestholder, including without limitation, that (i) such
interestholder has full right, power and authority to deliver such NBPC Common
Stock and Letter of Transmittal, (ii) the delivery of such NBPC Common Stock or
other interests will not violate or be in conflict with, result in a breach of
or constitute a default under, any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other agreement or instrument to which
such interestholder is bound or affected, (iii) such interestholder has good,
valid and marketable title to all NBPC Common Stock as indicated in such Letter
of Transmittal and that such interestholder is not affected by any voting trust,
agreement or arrangement affecting the voting rights of such NBPC Common Stock
or other interests, (iv) whether such interestholder is an “accredited
investor,” as such term is defined in Regulation D under the Securities Act and
that such interestholder is acquiring Nexus Stock for investment purposes, and
not with a view to selling or otherwise distributing such Nexus Common Stock or
other applicable interests in violation of the Securities Act or the securities
laws of any state and (v) such interestholder has had an opportunity to ask and
receive answers to any questions such interestholder may have had concerning the
terms and conditions of the Merger and the Nexus Common Stock or other
applicable interests and has obtained any additional information that such
interestholder has requested. Delivery shall be effected, and risk of loss and
title to the Nexus Common Stock or other applicable interests shall pass, only
upon delivery to Nexus (or an agent of Nexus) of (x) certificates evidencing
ownership thereof as contemplated by Section 1. 7 hereof (or affidavit of lost
certificate), and (y) the Letter of Transmittal containing the representations,
warranties and covenants contemplated by this Section 1.7.




Section 1.8

Nexus Stock. Nexus agrees that it will cause the Nexus Common Stock into which
the NBPC Common Stock is converted at the Effective Time pursuant to Section
1.06(a)(ii) to be available for such purposes. Nexus further covenants that
immediately following the Effective Time, Nexus will effect cancellations of
certain of its outstanding shares of Nexus Common Stock and that there will be
no more than 27,800,000 pre-Merger shares of Nexus Common Stock issued and
outstanding, and that no other pre-Merger common or equity securities or any
options, warrants, rights or other agreements or instruments convertible,
exchangeable or exercisable into common or preferred stock or other equity
securities shall be issued or outstanding, except as described herein.   




Section 1.9

Operation of Surviving Company.  NBPC acknowledges that upon the effectiveness
of the Merger, and the material compliance by Nexus and Acquisition Corp. with
their respective duties and obligations hereunder, Nexus shall have the absolute
and unqualified right to deal with the assets and business of the Surviving
Company as its own property without limitation on the disposition or use of such
assets or the conduct of such business.




Section 1.10

Further Assurances. From time to time, from and after the Effective Time, as and
when reasonably requested by Nexus, the proper officers and directors of NBPC as
of the Effective Time shall, for and on behalf and in the name of NBPC or
otherwise, execute and deliver all such deeds, bills of sale, assignments and
other instruments and shall take or cause to be taken such further actions as
Nexus, Acquisition Corp. or their respective successors or assigns reasonably
may deem necessary or desirable in order to confirm or record or otherwise
transfer to the Surviving Company title to and possession of all of the
properties, rights, privileges, powers, franchises and immunities of NBPC or
otherwise to carry out fully the provisions and purposes of this Agreement and
the Certificate of Merger.





3




--------------------------------------------------------------------------------




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF NEXUS

 

Nexus represent, warrant and agree that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1

Corporate Organization




A.

Nexus is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of Nexus. “Material
Adverse Effect” means, when used with respect to Nexus, any event, occurrence,
fact, condition, change or effect, which, individually or in the aggregate,
would reasonably be expected to be materially adverse to the business,
operations, properties, assets, condition (financial or otherwise), or operating
results of Nexus, or materially impair the ability of Nexus to perform its
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.




B.

Copies of the Articles of Incorporation and Bylaws of Nexus with all amendments
thereto, as of the date hereof (the “Nexus Charter Documents”), have been
furnished to NBPC, if so requested, and such copies are accurate and complete as
of the date hereof.  The minute books of Nexus are current as required by law,
contain the minutes of all meetings of the Nexus Board of Directors and its
stockholders from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by the Nexus Board of Directors
and its stockholders. Nexus is not in violation of any of the provisions of the
Nexus Charter Documents.

 

C.

Acquisition Sub is duly organized, validly existing and in good standing under
the laws of the State of Delaware and has full organizational power and
authority to enter into this Agreement.  Acquisition Sub has not conducted any
business.  Acquisition Sub has no liabilities of whatever kind or nature or any
obligations other than as provided in this Agreement.




Section 2.2

Capitalization of Nexus.  




A.

The authorized capital stock of Nexus consists of: (i) 750,000,000 shares of
common stock, par value $0.001, of which 63,800,000 shares of common stock are
issued and outstanding immediately prior to the Share Exchange; and (ii) no
shares of preferred stock.




B.

All of the issued and outstanding shares of common stock of Nexus immediately
prior to this Share Exchange are, and all shares of common stock of Nexus when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and will have been issued free of preemptive rights of any security holder. The
issuance of all of the shares of Nexus described in this Section 2.2 have been,
or will be, as applicable, in compliance with U.S. federal and state securities
laws and state corporate laws and no stockholder of Nexus has any right to
rescind or bring any other claim against Nexus for failure to comply with the
Securities Act, or state securities laws.




Section 2.3

Reserved.





4




--------------------------------------------------------------------------------




Section 2.4

Authorization, Validity and Enforceability of Agreements. Nexus has all
corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by Nexus and the consummation by Nexus of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of Nexus, and except as otherwise provided in this Agreement,
no other corporate proceedings on the part of Nexus are necessary to authorize
the Agreements or to consummate the transactions contemplated hereby and
thereby. The Agreements constitute the valid and legally binding obligation of
Nexus and is enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally. Nexus does not need to give any notice to, make any filings with, or
obtain any authorization, consent or approval of any government or governmental
agency or other party in order for it to consummate the transactions
contemplated by any of the Agreements, resulting from the issuance of the Nexus
Shares in connection with the Share Exchange.




Section 2.5 

No Conflict or Violation. Neither the execution and delivery of the Agreements
by Nexus, nor the consummation by Nexus of the transactions contemplated thereby
will: (i) contravene, conflict with, or violate any provision of the Nexus
Charter Documents; (ii) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency, court, administrative panel or other tribunal
to which Nexus is subject; (iii) conflict with, result in a breach of,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice under any agreement, contract, lease, license, instrument or
other arrangement to which Nexus is a party or by which it is bound, or to which
any of its assets or properties are subject; or (iv) result in or require the
creation or imposition of any encumbrance of any nature upon or with respect to
any of Nexus’s assets, including without limitation, the Nexus Shares.

 

Section 2.6 

Litigation. There is no action, suit, proceeding or investigation (“Action”)
pending or, to the knowledge of Nexus, currently threatened against Nexus or any
of its affiliates, that may affect the validity of this Agreement or the right
of Nexus to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of Nexus, currently threatened against Nexus or any of its affiliates, before
any court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against or relating to Nexus or any of its affiliates. Neither Nexus nor any of
its affiliates is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no Action by Nexus or any of its affiliates currently
pending or which Nexus or any of its affiliates intends to initiate.




Section 2.7

Compliance with Laws. Nexus has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, order, ordinance,
regulation or rule of any kind whatsoever, including without limitation the
Securities Act, the Exchange Act, the applicable rules and regulations of the
SEC or the applicable securities laws and rules and regulations of any state.
Nexus is in compliance with all effective requirements of the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations thereunder, that are
applicable to it, except where such noncompliance could not have or reasonably
be expected to result in a Material Adverse Effect.  

 

Section 2.8 

Financial Statements.  Nexus’s financial statements (the “Financial Statements”)
have been prepared in accordance with generally accepted accounting principles
applicable in the United States of America (“U.S. GAAP”) applied on a consistent
basis, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of Nexus as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. Nexus has no material liabilities (contingent or otherwise). Nexus
is not a guarantor or indemnitor of any indebtedness of any other person, entity
or organization. Nexus maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

Section 2.9 

Books, Financial Records and Internal Controls. All the accounts, books,
registers, ledgers, Nexus Board minutes and financial and other records of
whatsoever kind of Nexus have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of Nexus. Nexus maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.





5




--------------------------------------------------------------------------------

  

Section 2.10 

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind presently existing, or anticipated by Nexus to arise, between Nexus and any
accountants and/or lawyers formerly or presently engaged by Nexus. Nexus is
current with respect to fees owed to its accountants and lawyers.

 

Section 2.11

Absence of Undisclosed Liabilities. Except as specifically disclosed herein: (A)
there has been no event, occurrence or development that has resulted in or could
result in a Material Adverse Effect; (B) Nexus has not incurred any liabilities,
obligations, claims or losses, contingent or otherwise, including debt
obligations, other than professional fees to be paid prior to Closing; (C) Nexus
has not declared or made any dividend or distribution of cash or property to its
shareholders, purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, or issued any equity securities other than with
respect to transactions contemplated hereby; (D) Nexus has not made any loan,
advance or capital contribution to or investment in any person or entity; (E)
Nexus has not discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business; (F) Nexus has not suffered any losses
or waived any rights of material value, whether or not in the ordinary course of
business, or suffered the loss of any material amount of prospective business;
and (G) except for the Share Exchange, Nexus has not entered into any
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business.

 

Section 2.12

No Undisclosed Events or Circumstances. No event or circumstance has occurred or
exists with respect to Nexus or its respective businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by Nexus but which has
not been so publicly announced or disclosed. Nexus has not provided to NBPC, or
the NBPC Shareholders, any material non-public information or other information
which, according to applicable law, rule or regulation, was required to have
been disclosed publicly by Nexus but which has not been so disclosed, other than
with respect to the transactions contemplated by this Agreement and/or the Share
Exchange.

 

Section 2.13

Disclosure. This Agreement and any certificate attached hereto or delivered in
accordance with the terms hereof by or on behalf of Nexus in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements contained herein and/or therein not
misleading.




Section 2.14

Directors and Officers of Nexus.  The duly elected or appointed directors and
the duly appointed officers of Nexus are set forth on Schedule 2.14.




Section 2.15

SEC Documents; Undisclosed Liabilities.  




A.

Nexus has filed all required filings with the SEC since May 5, 2008, pursuant to
Sections 13 and 15 of the Exchange Act, as applicable (the “Nexus SEC
Documents”).




B.

As of its respective filing date, each Nexus SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Nexus SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Nexus SEC Document has been revised or superseded by a later filed Nexus SEC
Document, none of the Nexus SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  Except as set forth
in the Nexus SEC Documents, the financial statements of the Nexus included in
the Nexus SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with the U.S.
generally accepted accounting principles (“GAAP”) (except, in the case of
unaudited statements, as permitted by the rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto) and fairly present the financial position of
Nexus as of the dates thereof and the results of its operations and cash flows
for the periods shown (subject, in the case of unaudited statements, to normal
year-end audit adjustments).




C.

Except as set forth in the Nexus SEC Documents, as of the date of filing
thereof, Nexus has no liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) required by GAAP to be set forth on a balance
sheet of Nexus or in the notes thereto.  




Section 2.16.

No General Solicitation.  In issuing the Nexus Common Stock in the Merger
hereunder, neither Nexus nor anyone acting on its behalf has offered to sell the
Nexus Common Stock by any form of general solicitation or advertising.





6




--------------------------------------------------------------------------------




Section 2.17.

Broker’s and Finder’s Fees.  No Person is entitled by reason of any act or
omission of Nexus or Acquisition Corp. to any broker’s or finder’s fees,
commission or other similar compensation with respect to the execution and
delivery of the Merger Documents, or with respect to the consummation of the
transactions contemplated thereby.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF NBPC

 

NBPC represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to NBPC, are true and complete as of
the date hereof.

 

Section 3.1  

Corporate Organization




A.

NBPC is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware, and has all requisite corporate power
and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a Material Adverse Effect on the activities,
business, operations, properties, assets, condition or results of operation of
NBPC. “Material Adverse Effect” means, when used with respect to NBPC, any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, assets, condition (financial or otherwise), or
operating results of NBPC, or materially impair the ability of NBPC to perform
its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.




B.

Copies of the formation documents of NBPC as of the date hereof (the “NBPC
Charter Documents”), have been furnished to Nexus, if so requested, and such
copies are accurate and complete as of the date hereof.  The minute books of
NBPC are current as required by law, contain the minutes of all meetings of the
NBPC Board of Directors and its stockholders from its date of formation to the
date of this Agreement, and adequately reflect all material actions taken by the
NBPC Board of Directors and its stockholders. NBPC is not in violation of any of
the provisions of the NBPC Charter Documents.

 

Section 3.2  

Capitalization of NBPC. All of the issued and outstanding shares of NBPC
immediately prior to this Share Exchange are duly authorized, validly issued,
fully paid and non-assessable, will have been issued in compliance with all
applicable federal and state securities laws, and will have been issued free of
preemptive rights of any security holder.  The issuance of all of the shares of
NBPC described in this Section 3.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws and state corporate laws
and no stockholder of NBPC has any right to rescind or bring any other claim
against NBPC for failure to comply with the Securities Act, or state securities
laws.




Section 3.3

Shareholder of NBPC. Schedule 1.06(A)(ii) contains a true and complete list of
the holders of all issued and outstanding shares of NBPC held by the NBPC
Shareholders as of the date of this Agreement.




Section 3.4 

Books and Records. NBPC has kept all books and records since inception. The
books and records, financial and otherwise, of NBPC are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

  

Section 3.5

Information. The information concerning NBPC set forth in this Agreement is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.




Section 3.6

Personal Property. Each of NBPC and its subsidiaries possesses, if any, and has
good and marketable title of all property necessary for the continued operation
of the business of NBPC and its subsidiaries as presently conducted. All such
property is used in the business of NBPC and its subsidiaries. All such property
is in reasonably good operating condition (normal wear and tear excepted), and
is reasonably fit for the purposes for which such property is presently used.
 All material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by NBPC and its subsidiaries is owned by
NBPC or its subsidiaries free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims.





7




--------------------------------------------------------------------------------




Section 3.7

Intellectual Property. NBPC represents and warrants that all trademarks and
trademark applications, and all patents and patent applications, as set forth in
Schedule 3.7, and any trade secrets, and “know-how” held relating to the
business of NBPC and all other intangible assets, in NBPC’s possession or that
may be reasonably acquired by NBPC any other proprietary information and trade
secrets relating to the business of NBPC (collectively the “Intellectual
Property”) shall remain the intellectual property of NBPC as of the date of
Closing of this Agreement and that NBPC shall take any steps reasonable to
assign or otherwise transfer any Intellectual Property right to Nexus, as
necessary to protect Nexus’s rights to the same.  Further, NBPC owns, free and
clear of any encumbrance, or has the valid right to sell all Intellectual
Property used by in its business, as currently conducted. NBPC represents that
it has not received any written complaint, claim or notice alleging any
infringement, violation or misappropriation. Additionally, NBPC has taken
reasonable precautions (i) to protect its rights in its Intellectual Property
and (ii) to maintain the confidentiality of its trade secrets, know-how and
other confidential Intellectual Property, related to the business and to NBPC’s
knowledge, there have been no acts or omissions by the managers, members,
employees and agents of NBPC, the result of which would be to materially
compromise the rights of NBPC to apply for or enforce appropriate legal
protection of NBPC’s Intellectual Property.




Section 3.8

Products. Schedule 3.8 contains a complete list of products currently being
sold, developed or marketed by NBPC.




Section 3.9

Material Contracts and Transactions. Schedule 3.9 attached hereto lists each
material contract, agreement, license, permit, arrangement, commitment,
instrument or contract to which NBPC or any of its subsidiaries is a party
(each, a “Contract”). Each Contract is in full force and effect, and there
exists no material breach or violation of or default by NBPC or any of its
subsidiaries under any Contract, or any event that with notice or the lapse of
time, or both, will create a material breach or violation thereof or default
under any Contract by NBPC or any of its subsidiaries. The continuation,
validity, and effectiveness of each Contract will in no way be affected by the
consummation of the Transaction or any of the transactions contemplated in this
Agreement.  There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.




Section 3.10

Subsidiaries. NBPC does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations.




Section 3.11

Absence of Certain Changes or Events. Except as set forth on Schedule 3.11, as
of the date of this Agreement, (a) there has not been any material adverse
change in the business, operations, properties, assets, or condition (financial
or otherwise) of NBPC; and (b) NBPC has not: (i) declared or made, or agreed to
declare or make, any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its shares; (ii) made any material change in its method of
management, operation or accounting; (iii) entered into any other material
transaction other than in the ordinary course of its business; or (iv) made any
increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement made to, for, or with its officers, directors, or employees.

 

Section 3.12 

Litigation and Proceedings. There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of NBPC after reasonable
investigation, threatened by or against NBPC or affecting NBPC or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  NBPC does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality.

  

Section 3.13

Compliance With Laws and Regulations. To the best of its knowledge, NBPC has
complied with all applicable statutes and regulations, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of NBPC or except to the extent
that noncompliance would not result in the occurrence of any material liability
for NBPC.  This compliance includes, but is not limited to, the filing of all
reports to date with relevant authorities.

 

Section 3.14

Approval of Agreement. The Board of Directors of NBPC has authorized the
execution and delivery of this Agreement by NBPC and has approved this Agreement
and the transactions contemplated hereby.

 

Section 3.15

Valid Obligation. This Agreement and all agreements and other documents executed
by NBPC in connection herewith constitute the valid and binding obligation of
NBPC, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.








8




--------------------------------------------------------------------------------




ARTICLE IV

ADDITIONAL AGREEMENTS




Section 4.1

Access and Information.  NBPC, on the one hand, and Nexus and Acquisition Corp.,
on the other hand, shall each afford to the other and to the other’s
accountants, counsel and other representatives full access during normal
business hours throughout the period prior to the Effective Time to all of its
properties, books, contracts, commitments and records (including but not limited
to tax returns) and during such period, each shall furnish promptly to the other
all information concerning its business, properties and personnel as such other
party may reasonably request, provided that no investigation pursuant to this
Section 4.1 shall affect any representations or warranties made herein. Each
party shall hold, and shall cause its employees and agents to hold, in
confidence all such information (other than such information that (a) is already
in such party’s possession or (b) becomes generally available to the public
other than as a result of a disclosure by such party or its directors, officers,
managers, employees, agents or advisors or (c) becomes available to such party
on a non-confidential basis from a source other than a party hereto or its
advisors, provided that such source is not known by such party to be bound by a
confidentiality agreement with or other obligation of secrecy to a party hereto
or another party until such time as such information is otherwise publicly
available; provided, however, that (i) any such information may be disclosed to
such party’s directors, officers, employees and representatives of such party’s
advisors who need to know such information for the purpose of evaluating the
transactions contemplated hereby (it being understood that such directors,
officers, employees and representatives shall be informed by such party of the
confidential nature of such information), (ii) any disclosure of such
information may be made as to which the party hereto furnishing such information
has consented in writing and (iii) any such information may be disclosed
pursuant to a judicial, administrative or governmental order or request;
provided, further, that the requested party will promptly so notify the other
party so that the other party may seek a protective order or appropriate remedy
and/or waive compliance with this Agreement and if such protective order or
other remedy is not obtained or the other party waives compliance with this
provision, the requested party will furnish only that portion of such
information that is legally required and will exercise its best efforts to
obtain a protective order or other reliable assurance that confidential
treatment will be accorded the information furnished. If this Agreement is
terminated, each party will deliver to the other all documents and other
materials (including copies) obtained by such party or on its behalf from the
other party as a result of this Agreement or in connection herewith, whether so
obtained before or after the execution hereof.




Section 4.2

Additional Agreements.  Subject to the terms and conditions herein provided,
each of the parties hereto agrees to use its commercially reasonable efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement,
including using its commercially reasonable efforts to satisfy the conditions
precedent to the obligations of any of the parties hereto, to obtain all
necessary waivers, and to lift any injunction or other legal bar to the Merger
(and, in such case, to proceed with the Merger as expeditiously as possible). In
order to obtain any necessary governmental or regulatory action or non-action,
waiver, consent, extension or approval, each of Nexus, Acquisition Corp. and
NBPC agrees to take all reasonable actions and to enter into all reasonable
agreements as may be necessary to obtain timely governmental or regulatory
approvals and to take such further action in connection therewith as may be
necessary. In case at any time after the Effective Time any further action is
necessary or desirable to carry out the purposes of this Agreement, the proper
officers and/or directors of Nexus, Acquisition Corp. and NBPC shall take all
such necessary action.




Section 4.3

Publicity.  No party shall issue any press release or public announcement
pertaining to the Merger that has not been agreed upon in advance by Nexus and
NBPC, except as Nexus reasonably determines to be necessary in order to comply
with the rules of the Commission or of the principal trading exchange or market
for the Nexus Common Stock, provided, that in such case Nexus will use its best
efforts to allow NBPC to review and reasonably approve any such press release or
public announcement prior to its release.




ARTICLE V

CONDUCT OF BUSINESSES PENDING THE MERGER.




Section 5.1

Conduct of Business by NBPC Pending the Merger.  Prior to the Effective Time,
unless Nexus or Acquisition Corp. shall otherwise agree in writing or as
otherwise contemplated by this Agreement:




(a)

the business of NBPC shall be conducted only in the ordinary course;




(b)

NBPC shall not (i) directly or indirectly redeem, purchase or otherwise acquire
or agree to redeem, purchase or otherwise acquire any shares of its capital
stock; (ii) amend its Certificate of Incorporation or By-laws except to
effectuate the transactions contemplated in the Disclosures or (iii) split,
combine or reclassify the outstanding NBPC Common Stock or declare, set aside or
pay any dividend payable in cash, stock or property or make any distribution
with respect to any such stock;





9




--------------------------------------------------------------------------------




(c)

NBPC shall not (i) issue or agree to issue any additional shares of, or options,
warrants or rights of any kind to acquire any shares of, NBPC Common Stock,
except to issue shares of NBPC Common Stock in connection with any matter
relating to the Disclosures; (ii) acquire or dispose of any fixed assets or
acquire or dispose of any other substantial assets other than in the ordinary
course of business; (iii) incur additional Indebtedness or any other liabilities
or enter into any other transaction other than in the ordinary course of
business; (iv) enter into any contract, agreement, commitment or arrangement
with respect to any of the foregoing or (v) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge, consolidate or enter into any other material business
combination; and




(d)

NBPC shall use its best efforts to preserve intact the business organization of
NBPC, to keep available the service of its present officers and key employees,
and to preserve the good will of those having business relationships with it.




Section 5.2

Conduct of Business by Nexus and Acquisition Corp. Pending the Merger. Prior to
the Effective Time, unless NBPC shall otherwise agree in writing or as otherwise
contemplated by this Agreement:




(a)

the business of Nexus and Acquisition Corp. shall be conducted only in the
ordinary course; provided, however, that Nexus shall take the steps necessary to
have discontinued its existing business without liability to Nexus or
Acquisition Corp. immediately following the Effective Time;




(b)

neither Nexus nor Acquisition Corp. shall (i) directly or indirectly redeem,
purchase or otherwise acquire or agree to redeem, purchase or otherwise acquire
any shares of its capital stock; (ii) amend its charter or by-laws other than to
effectuate the transactions contemplated hereby; or (iii) split, combine or
reclassify its capital stock or declare, set aside or pay any dividend payable
in cash, stock or property or make any distribution with respect to such stock;




(c)

neither Nexus nor Acquisition Corp. shall (i) issue or agree to issue any
additional shares of, or options, warrants or rights of any kind to acquire
shares of, its capital stock; (ii) acquire or dispose of any assets other than
in the ordinary course of business (except for dispositions in connection with
Section 5.02(a) hereof); (iii) incur additional Indebtedness or any other
liabilities or enter into any other transaction except in the ordinary course of
business; (iv) enter into any contract, agreement, commitment or arrangement
with respect to any of the foregoing or (v) except as contemplated by this
Agreement, enter into any contract, agreement, commitment or arrangement to
dissolve, merge, consolidate or enter into any other material business contract
or enter into any negotiations in connection therewith;




(d)

neither Nexus nor Acquisition Corp. will, nor will they authorize any director
or authorize or permit any officer or employee or any attorney, accountant or
other representative retained by them to, make, solicit, encourage any inquiries
with respect to, or engage in any negotiations concerning, any Acquisition
Proposal (as defined below for purposes of this paragraph). Nexus will promptly
advise NBPC orally and in writing of any such inquiries or proposals (or
requests for information) and the substance thereof. As used in this paragraph,
“Acquisition Proposal” shall mean any proposal for a merger or other business
combination involving Nexus or Acquisition Corp. or for the acquisition of a
substantial equity interest in either of them or any material assets of either
of them other than as contemplated by this Agreement. Nexus will immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Person conducted heretofore with respect to any of the
foregoing; and




(e)

neither Nexus nor Acquisition Corp. will enter into any new employment
agreements with any of their officers or employees or grant any increases in the
compensation or benefits of their officers and employees.




ARTICLE VI

CONDITIONS TO OBLIGATIONS OF NBPC

 

The obligations of NBPC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by NBPC, in its
sole discretion:

 

Section 6.1

Representations and Warranties of Nexus. All representations and warranties made
by Nexus and Acquisition Corp. in this Agreement shall be deemed to have been
made again on the Closing Date and shall then be true and correct in all
material respects.

 

Section 6.2

Agreements and Covenants. Nexus and Acquisition Corp. shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.





10




--------------------------------------------------------------------------------

 

Section 6.3

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.

 

Section 6.4

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Nexus shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.




Section 6.5

Stockholder Consent.

NBPC shall have received the consent of holders of at least eighty (80%) of the
outstanding shares of Common Stock of NBPC in compliance with that certain
Stockholders Agreement dated as of March 3, 2014 by and among Diabesity, Inc.,
Albert Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, Warren C. Lau and the other stockholders signatory




Section 6.6

Documents.

Nexus must have caused the following documents to be delivered to NBPC:




A.

share certificates evidencing the Nexus Common Stock in the name of the NBPC
Shareholders;




B.

the Nexus Notes registered in the names of the NBPC Shareholders;




C.

this Agreement duly executed;




D.

documents necessary and sufficient to extinguish 36,000,000 shares of Nexus’s
restricted common stock currently beneficially owned by the officers and
directors of Nexus;




E.

documents necessary and sufficient to evidence Nexus’s notice to the Financial
Industry Regulatory Authority (“FINRA”) of its intention to change Nexus’s name
to such name as mutually agreed to by the Parties in writing prior to the
Closing Date;




F.

documents necessary and sufficient to evidence the resignation of Nexus’s
current officers and directors and such documentation necessary and sufficient
to evidence the appointment of Warren Lau as the sole officer and director of
Nexus;




G.

evidence as of a recent date and within five (5) days of the Effective Date of
the good standing and corporate existence of each of Nexus and Acquisition Corp.
issued by the Secretaries of State of the State of Nevada Delaware,
respectively, and evidence that Nexus and Acquisition Corp. are qualified to
transact business as foreign corporations and are in good standing in each state
of the United States and in each other jurisdiction where the character of the
property owned or leased by them or the nature of their activities makes such
qualification necessary; and




H.

such other documents as NBPC may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of Nexus,
(ii) evidencing the performance of, or compliance by Nexus with any covenant or
obligation required to be performed or complied with by Nexus, (iii) evidencing
the satisfaction of any condition referred to in this Article VI, or (iv)
otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.




Section 6.7 

No Material Adverse Effect.  There shall not have been any event, occurrence or
development that has resulted in or could result in a Material Adverse Effect on
or with respect to Nexus.




Section 6.8

Litigation. No action, suit or proceeding shall have been instituted before any
court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the transactions contemplated by this Agreement or to seek damages or a
discovery order in connection with such transactions, or which has or may have,
in the reasonable opinion of the NBPC or the NBPC Shareholders, a materially
adverse effect on the assets, properties, business, operations or condition
(financial or otherwise) of Nexus.




Section 6.9

Capital Raise.  A signed purchase agreement(s) shall have been received to
purchase shares of Nexus Common Stock, upon such terms and conditions that are
acceptable to NBPC.





11




--------------------------------------------------------------------------------




Section 6.10

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any person, any claim asserting that such person (a) is
the holder of, or has the right to acquire or to obtain beneficial ownership of
the NBPC Shares, or any other stock, voting, equity, or ownership interest in,
NBPC or (b) is entitled to all or any portion of the Nexus Shares.




ARTICLE VII

CONDITIONS TO OBLIGATIONS OF NEXUS AND ACQUISITION CORP.

 

The obligations of Nexus and Acquisition Corp. to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by Nexus in its sole discretion:

 

Section 7.1 

Representations and Warranties of NBPC. All representations and warranties made
by NBPC in this Agreement shall be true and correct on and as of the Closing
Date.




Section 7.2

Approval by Majority Consent.  The holders of at least eighty (80%) of the
issued and outstanding shares of NBPC must approve this Agreement prior to the
Closing Date.  

 

Section 7.3 

Agreements and Covenants. NBPC shall have performed and complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by each of them on or prior to the Closing Date.

 

Section 7.4 

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement, shall have been duly obtained and shall be in
full force and effect on the Closing Date.

 

Section 7.5 

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or other governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
NBPC shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 7.6 

Documents. NBPC must deliver to Nexus at the Closing:




A.

share certificates evidencing the NBPC Shares, along with executed share
transfer forms transferring such NBPC Shares to Nexus;




B.

this Agreement to which the NBPC is a party, duly executed;




C.

the consolidated financial statements of NBPC for the fiscal years specified in
Rule 8-04(b) of Regulation S-X and the unaudited consolidated financial
statements of NBPC for the interim periods specified in Rule 8-04(b) of
Regulation S-X; and




C.

such other documents as Nexus may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of NBPC and
NBPC Shareholders, (ii) evidencing the performance of, or compliance by NBPC and
NBPC Shareholders with, any covenant or obligation required to be performed or
complied with by NBPC and NBPC Shareholders, as the case may be, (iii)
evidencing the satisfaction of any condition referred to in this Article VI, or
(iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.




Section 7.7

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any person, any claim asserting that such person (a) is
the holder of, or has the right to acquire or to obtain beneficial ownership of
the NBPC Shares, or any other stock, voting, equity, or ownership interest in,
NBPC or (b) is entitled to all or any portion of the Nexus Shares.





12




--------------------------------------------------------------------------------

 

ARTICLE VIII

SURVIVAL AND INDEMNIFICATION

 

Section 8.1

Survival of Provisions. The respective representations, warranties, covenants
and agreements of each of the parties to this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or before the Closing Date) shall expire on the first day of the
three-year anniversary of the Closing Date (the “Survival Period”). The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 8.2

Indemnification.

 

A.

Indemnification Obligations in favor of Nexus. From and after the Closing Date
until the expiration of the Survival Period, NBPC shall reimburse and hold
harmless Nexus and its shareholders (such person and their heirs, executors,
administrators, agents, successors and assigns is referred to herein as a “Nexus
Indemnified Party”) against and in respect of any and all damages, losses,
settlement payments, in respect of deficiencies, liabilities, costs, expenses
and claims suffered, sustained, incurred or required to be paid by such Nexus
Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any Nexus Indemnified Party, which arises or results from a third-party
claim brought against a Nexus Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of NBPC. All claims of Nexus pursuant to this Section 7.2 shall be
brought by Nexus on behalf of Nexus and those Persons who were stockholders of
Nexus immediately prior to the Closing Date.    




B.

Indemnification Obligations in favor of NBPC and NBPC Shareholders. From and
after the Closing Date until the expiration of the Survival Period, Nexus shall
indemnify and hold harmless NBPC and NBPC Shareholders, and his respective
officers, directors, agents, attorneys and employees, and each person, if any,
who controls or may “control” (within the meaning of the Securities Act) any of
the forgoing persons or entities (each a “NBPC Indemnified Person”) from and
against any and all losses, costs, damages, liabilities and expenses arising
from claims, demands, actions, causes of action, including, without limitation,
legal fees (collectively, “Damages”) arising out of: (i) any breach of
representation or warranty made by Nexus in this Agreement and in any
certificate delivered by Nexus pursuant to this Agreement; (ii) any breach by
Nexus of any covenant, obligation or other agreement made by Nexus in this
Agreement; and (iii) a third-party claim based on any acts or omissions by
Nexus.




ARTICLE IX

TERMINATION PRIOR TO CLOSING




Section 9.1

Termination of Agreement.  This Agreement may be terminated at any time prior to
the Closing:




(a)

by the mutual written consent of NBPC, Acquisition Corp. and Nexus;




(b)

by NBPC, if Nexus or Acquisition Corp. (i) fails to perform in any material
respect any of its agreements contained herein required to be performed by it on
or prior to the Closing Date, or (ii) materially breach any of their
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after NBPC has notified Nexus and
Acquisition Corp. of its intent to terminate this Agreement pursuant to this
paragraph (b);




(c)

by Nexus and Acquisition Corp. if NBPC (i) fails to perform in any material
respect any of its agreements contained herein required to be performed by it on
or prior to the Closing Date or (ii) materially breaches any of its
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after Nexus or Acquisition Corp. has
notified Nexus of its intent to terminate this Agreement pursuant to this
paragraph (c);




(d)

by either NBPC, on the one hand, or Nexus and Acquisition Corp., on the other
hand, if there shall be any order, writ, injunction or decree of any court or
governmental or regulatory agency binding on Nexus, Acquisition Corp. or NBPC
that prohibits or materially restrains any of them from consummating the
transactions contemplated hereby, provided that the parties hereto shall have
used their best efforts to have any such order, writ, injunction or decree
lifted and the same shall not have been lifted within ninety (90) days after
entry by any such court or governmental or regulatory agency; or




(e)

by either NBPC, on the one hand, or Nexus and Acquisition Corp., on the other
hand, if the Closing has not occurred on or prior to September 30, 2016, for any
reason other than delay or nonperformance of the party seeking such termination.
  





13




--------------------------------------------------------------------------------




Section 9.2.

Termination of Obligations.  Termination of this Agreement pursuant to this
Article IX shall terminate all obligations of the parties hereunder, except for
the obligations under Sections 10.3 and 10.8; provided, however, that
termination pursuant to paragraphs (b) or (c) of Section 9.1 shall not relieve
the defaulting or breaching party or parties from any liability to the other
parties hereto.




ARTICLE X

MISCELLANEOUS PROVISIONS

 

Section 10.1 

Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided that no party shall assign or delegate any of the obligations created
under this Agreement without the prior written consent of the other parties.

 

Section 10.2 

Fees and Expenses. Except as otherwise expressly provided in this Agreement, all
legal and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by each Party,
as incurred respectively.

 

Section 10.3 

Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or 7 days after being sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the addresses
set forth in the Preamble of this Agreement, or to such other persons or at such
other addresses as shall be furnished by any party by like notice to the others,
and such notice or communication shall be deemed to have been given or made as
of the date so delivered or mailed. No change in any of such addresses shall be
effective insofar as notices under this Section 9.3 are concerned unless notice
of such change shall have been given to such other party hereto as provided in
this Section 9.3.

 

Section 10.4  

Entire Agreement. This Agreement, together with the exhibits hereto, represents
the entire agreement and understanding of the parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

 

Section 10.5 

Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible so as to be valid and enforceable.

 

Section 10.6 

Titles and Headings. The Article and Section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 10.7 

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. Fax and PDF copies shall be considered
originals for all purposes.





14




--------------------------------------------------------------------------------

 

Section 10.8 

Governing Law; Consent to Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, County of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an  inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.




Section 10.9  

Enforcement of the Agreement. The parties hereto agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereto, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 10.10 

Reserved.

 

Section 10.11 

Amendments and Waivers. Except as otherwise provided herein, no amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the parties hereto. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.













[Signature Page Follows]
































15




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NEXUS RESCOURCES, INC. 







Per:    

/s/ Dexter R. Caliso                                                          

   

Name: Dexter R. Caliso

   

Title: President, Chief Executive Officer, and Director

 




NEXUS ACQUISITION  CORP.







Per:    

/s/ Dexter R. Caliso                                                          

   

Name: Dexter R. Caliso

   

Title: President, Chief Executive Officer, and Director







NEXUS BIOPHARMA CORPORATION  

 




Per:    

/s/ Warren Lau                                                                

   

Name: Warren Lau

   

Title: President and Director

 











16


